DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed on 7/19/2022 has been entered. Claims 1, 3-6, 8-10, 12-13, and 17-25 remain pending in the present application. Applicant’s amendments to the claims have overcome each and every claim objection and applicant’s filing of the terminal disclaimer has overcome the double patenting rejection set forth previously. Claim 7 has been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 12-13, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US PGPUB 20020138232) in view of Coopman (US PGPUB 20090169091).

Regarding Claim 1; Wagner teaches; A computer-implemented method comprising: causing, at a time when a manufacturing machine is in an initial locked state, a quality control query to be presented to a user of the manufacturing machine requesting quality control information regarding the manufacturing machine including inspection information regarding the manufacturing machine; (Wagner; at least Figs. 1A-1C; paragraphs [0010] and [0034]; disclose a system wherein a piece of equipment is powered down into an initial locked state and a series of quality control questions are provided to an operator of the equipment including inspection information)
in response to the quality control query being presented to the user of the manufacturing machine, receiving, via input from the user of the manufacturing machine, the quality control information regarding the manufacturing machine including inspection information regarding the manufacturing machine; (Wagner; at least Figs. 1A-1C; paragraph [0023]; disclose wherein a user input the quality control information and inspection information is input by an operator)
deciding, at a time when the manufacturing machine is in an initial locked state, whether to enable operation of the manufacturing machine based on the received quality control information including inspection information regarding the manufacturing machine, wherein the manufacturing machine is in the initial locked state before, and continues to be in the initial locked state during, the receiving of the quality control information including inspection information regarding the manufacturing machine and the deciding whether to enable operation of the manufacturing machine and wherein the deciding whether to enable operation of the manufacturing machine based on the received quality control information including inspection information regarding the manufacturing machine, (Wagner; at least Figs. 1A-1C; paragraphs [0010] and [0023]; disclose wherein when the machine is powered down in a locked state, the system determines whether the quality control information input by the operator is acceptable and allows for the machine to be powered up or if it is unacceptable, preventing the machine from starting up)
includes:   
determining whether the received quality control information including inspection information regarding the manufacturing machine meets the quality standard; (Wagner; at least Fig. 1A-1C; disclose wherein the system determines whether the quality control information input by the operator is acceptable (meets the quality standard for operation))
deciding not to enable operation of the manufacturing machine if the received quality control information including inspection information regarding the manufacturing machine, does not meet the quality standard; (Wagner; at least Figs. 1A-1C; disclose wherein when the system determines there is an unsafe condition (does not meet the quality standard), prevents operation of the machine until corrected)
and deciding to enable operation of the manufacturing machine if the received quality control information including inspection information regarding the manufacturing machine, does meet the quality standard; (Wagner; at least Figs. 1A-1C; disclose wherein when the system determines that the quality control information is acceptable, enabling operation of the machine)
and if it is determined to enable operation of the manufacturing machine based on the received quality control information including inspection information regarding the manufacturing machine, then, while the manufacturing machine is still in the initial locked state, generating a signal to enable operation of the manufacturing machine; and transmitting the generated signal from the device to the manufacturing machine to enable operation of the manufacturing machine. (Wagner; at least Figs. 1A-1C; disclose wherein when it is determined to enable operation of the manufacturing machine based on the received quality to control information, and wherein the signal is generated and sent to the machine which in turn energizes the starter relay so that operation of the machine is possible).
Wagner appears to be silent on; wherein the receiving quality control information regarding the manufacturing machine includes receiving the quality control information at a device located at a premises different from the premises at which the manufacturing machine is located;
comparing the received quality control information including inspection information regarding the manufacturing machine standard; 
However, Coopman teaches; wherein the receiving quality control information regarding the manufacturing machine includes receiving the quality control information at a device located at a premises different from the premises at which the manufacturing machine is located; (Coopman; at least paragraphs [0014]-[0015] and [0019]; disclose wherein the quality control information is provided by an image sensor to a controller device located at a premises different from the machine).
comparing the received quality control information including inspection information regarding the manufacturing machine standard; (at least paragraph [0004]) disclose a manufacturing machine inspection and control system in which inspection/quality control information is recorded by imaging products of a machine and are compared to a set of images representative of an acceptable quality standard. The system further takes action based on the comparison of the quality control data.
Wagner and Coopman are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of comparing quality control data to a standard as taught by Coopman with the known system of a machine inspection and control system as taught by Wagner to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to determine any faults that might disrupt sufficient operation of a machine as taught by Coopman (paragraph [0006]).

Regarding Claim 3; the combination of Wagner and Coopman further teach; The method of claim 1 wherein the quality control information includes maintenance information regarding the manufacturing machine. (Wagner; at least paragraph [0011]; disclose wherein the operator includes maintenance information as part of the quality control information).

Regarding Claim 4; the combination of Wagner and Coopman further teach; The method of claim 1 further comprising first disabling operation of the manufacturing machine. (Wagner; at least paragraph [0010]; disclose wherein the system disables the machine before receiving the quality control information).

Regarding Claim 5; the combination of Wagner and Coopman further teach; The method of claim 1 further comprising, if it is decided to not enable operation of the manufacturing machine based on the received quality control information, then generating a message indicating the operation of the manufacturing machine has not been enabled. (Wagner; at least Fig. 1C; disclose wherein it is decided not to enable operation of the machine, displaying a message that reads, “Unsafe condition exists…”).

Regarding Claim 6; the combination of Wagner and Coopman further teach; The method of claim 5 wherein the message indicating operation of the manufacturing machine has not been enabled includes information related to quality control information regarding why the operation the manufacturing machine has not been enabled. (Wagner; at least Fig. 1A; disclose wherein the system will display that an unsafe condition exists).

Regarding Claim 12; Wagner teaches; A manufacturing machine comprising: at least one processor; (Wagner; at least paragraph [0032]) 
at least one mechanical manufacturing element communicatively coupled to the at least one processor; and (Wagner; at least paragraph [0033]; disclose wherein the processor is coupled to a machine)
a memory coupled to the at least one processor, wherein the at least one processor is configured to: (Wagner; at least paragraph [0032])
receive quality control information regarding the manufacturing machine; (Wagner; at least Figs. 1A-1C; paragraph [0023]; disclose wherein a user input the quality control information and inspection information is input by an operator)
determine, at a time when the manufacturing machine is in an initial locked state, whether the quality control information meets the quality standard specific to the manufacturing machine, wherein the manufacturing machine is in the initial locked state before, and continues to be in the initial locked state during, the receiving of the quality control information, the receiving information indicative of a quality standard, the comparing the quality control information to the quality standard and the determining whether the quality control information meets the quality standard; (Wagner; at least Figs. 1A-1C; paragraphs [0010] and [0023]; disclose wherein when the machine is powered down in a locked state, the system determines whether the quality control information input by the operator is acceptable and allows for the machine to be powered up or if it is unacceptable, preventing the machine from starting up)
and while the manufacturing machine is still in the initial locked state, enable operation of the manufacturing machine if the quality control information meets the quality standard specific to the manufacturing machine, including by receiving a generated signal from the device at the manufacturing machine to enable operation of the manufacturing machine. (Wagner; at least Figs. 1A-1C; disclose wherein when it is determined to enable operation of the manufacturing machine based on the received quality to control information, and wherein the signal is generated and sent to the machine which in turn energizes the starter relay so that operation of the machine is possible).
Wagner appears to be silent on; from a device located at a premises different at which the manufacturing machine is located;
receive information indicative of a quality standard specific to the manufacturing machine; 
compare the quality control information to the quality standard specific to the manufacturing machine; 
However, Coopman teaches; from a device located at a premises different at which the manufacturing machine is located; (Coopman; at least paragraphs [0014]-[0015] and [0019]; disclose wherein the quality control information is provided by an image sensor to a controller device located at a premises different from the machine).
receive information indicative of a quality standard specific to the manufacturing machine; (Coopman; at least paragraph [0024]; disclose wherein the system receives reference images as information indicative of a quality standard)
compare the quality control information to the quality standard specific to the manufacturing machine; (Coopman; at least paragraph [0004]; disclose a manufacturing machine inspection and control system in which inspection/quality control information is recorded by imaging products of a machine and are compared to a set of images representative of an acceptable quality standard. The system further takes action based on the comparison of the quality control data).
Wagner and Coopman are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of comparing quality control data to a standard as taught by Coopman with the known system of a machine inspection and control system as taught by Wagner to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to determine any faults that might disrupt sufficient operation of a machine as taught by Coopman (paragraph [0006]).

Regarding Claim 13; the combination of Wagner and Coopman further teach; The manufacturing machine of claim 12 wherein the at least one processor is further configured to disable operation of the manufacturing machine if the quality control information does not meet the quality standard specific to the manufacturing machine. (Wagner; at least Fig. 1A-1C; disclose wherein the system disables the machine if the received quality control information does not meet the standard).

Regarding Claim 25; the combination of Wagner and Coopman further teach; The manufacturing machine of claim 12 wherein the quality control information includes information regarding health and safety requirements of the manufacturing machine. (Wagner; at least Figs. 1A-1C; disclose wherein the quality control information is indicative that the machine is safe to operate thus providing safety requirements).

Claims 8-11 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US PGPUB 20020138232) in view of Coopman (US PGPUB 20090169091) in further view of Wegleitner et al. (US Patent 7,054,698).

Regarding Claim 8; the combination of Wagner and Coopman further teach; The method of claim 1 further comprising: sending a request from the manufacturing machine to a server to receive information indicative of the quality standard; and in response to the request, receiving at the manufacturing machine the information indicative of the quality standard. (Coopman; at least paragraphs [0019]-[0022]; disclose sending a request for gathering images as a standard for measuring the quality of a machine)
The combination of Wagner and Coopman appear to be silent on; “…sending a request from the manufacturing machine to a server…”
However, Wegleitner teaches; (at least Abstract; Figs. 1 and 2) disclose a system for keeping track of user qualifications to use fabrication equipment and wherein that information is stored and accessed from a server.
Wagner, Coopman, and Wegleitner are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of monitoring and sending quality control information from a server as taught by Wegleitner with the known system of a machine inspection and control system as taught by Wagner and Coopman to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to ensure only qualified personnel are allowed to access specific machines as taught by Wegleitner (column 1, lines 28-33).

Regarding Claim 9; the combination of Wagner, Coopman, and Wegleitner further teach; The method of claim 1 further comprising: prompting a user for credential information; verifying user credential information; and prompting the user to provide the quality control information based on the verified user credential information. (Wegleitner; at least Fig. 2; column 2, lines 39-57; disclose wherein the system prompts a user for credential information and wherein the system verifies the user contains the correct credentials for accessing said machine and wherein the reference of Wagner teaches wherein the user provides quality control information).

Regarding Claim 10; the combination of Wagner, Coopman, and Wegleitner further teach; The method of claim 9 further comprising: prompting the user to provide identification information of the manufacturing machine, and wherein the deciding whether to enable operation of the manufacturing machine based on the received quality control information includes: (Wegleitner; at least column 2, lines 12-29; wherein a user provides identification of a machine they would like to operate and the system checks the users credentials to determine whether or not to enable use of the machine to the user)
sending a request to a server to receive information indicative of a quality standard specific to the manufacturing machine based on the provided identification information of the manufacturing machine; and in response to the request, receiving the information indicative of the quality standard specific to the manufacturing machine. (Wegleitner; at least Fig. 2; column 2, lines 1-29; disclose wherein a request is sent to a server to determine the qualification standards to access a machine and wherein the system receives the standards and whether to allow operation of the machine by a requesting user).

Regarding Claim 11; the combination of Wagner, Coopman, and Wegleitner further teach; The method of claim 10 wherein the deciding whether to enable operation of the manufacturing machine based on the received quality control information further includes: comparing the quality control information to the quality standard specific to the manufacturing machine; determining whether the quality control information meets the quality standard specific to the manufacturing machine; deciding not to enable operation of the manufacturing machine if the quality control information does not meet the quality standard specific to the manufacturing machine; and deciding to enable operation of the manufacturing machine if the quality control information does meet the quality standard specific to the manufacturing machine. (Wegleitner; at least column 2, lines 1-29; disclose wherein the system compares a user’s credentials and qualifications to the necessary credentials and qualifications required to operate a machine, and if the user has the correct qualifications unlocking the machine for use and if the user does not, locking the machine so that the user may not operate the machine).

Regarding Claim 22; the combination of Wagner, Coopman, and Wegleitner further teach; The manufacturing machine of claim 12 wherein the quality control information includes information regarding operator qualifications of the manufacturing machine. (Wegleitner; at least Fig. 3; disclose wherein the system includes information regarding operator qualifications of the manufacturing machine).

Regarding Claim 23; the combination of Wagner, Coopman, and Wegleitner further teach; The manufacturing machine of claim 12 wherein the quality control information includes information regarding one or more certifications of the manufacturing machine. (Wegleitner; at least column 2, lines 12-29; disclose wherein the system includes information regarding one or more certifications of a machine).

Regarding Claim 24; the combination of Wagner, Coopman, and Wegleitner further teach; The manufacturing machine of claim 12 wherein the quality control information includes information regarding manufacturing machine training on the manufacturing machine. (Wegleitner; at least Fig. 3; disclose wherein the system includes information regarding training on the machine).

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US PGPUB 20020138232) in view of Coopman (US PGPUB 20090169091) in further view of Hsieh (US Patent 6,766,208).

Regarding Claim 17; Wagner teaches; A non-transitory computer-readable storage medium having computer executable instructions thereon, that when executed by a computer processor, cause the following method to be performed: (Wagner; at least paragraph [0032])
receiving quality control information regarding a plurality of manufacturing machines; (Wagner; at least Figs. 1A-1C; paragraphs [0010] and [0034]; disclose a system wherein a piece of equipment is powered down into an initial locked state and a series of quality control questions are provided to an operator of the equipment including inspection information)
receiving a request from a manufacturing machine of the plurality of manufacturing machines for quality control information regarding the manufacturing machine; (Wagner; at least Figs. 1A-1C; paragraph [0023]; disclose wherein a user input the quality control information and inspection information is input by an operator)
in response to receiving the request for quality control information regarding the manufacturing machine, providing the requested quality control information regarding the manufacturing machine to the manufacturing machine; (Wagner; at least Figs. 1A-1C; paragraph [0023]; disclose wherein a user input the quality control information and inspection information is input by an operator)
in response to receiving the request for information indicative of the quality standard specific to the manufacturing machine, providing the requested information indicative of the quality standard specific to the manufacturing machine, wherein the manufacturing machine is in the initial locked state before, and continues to be in the initial locked state during, the receiving of the quality control information, the receiving information indicative of quality standards, the receiving the request from the manufacturing machine for quality control information, the providing the requested quality control information, the receiving the request from the manufacturing machine for information indicative of the quality standard specific to the manufacturing machine and the providing the requested information indicative of the quality standard. (Wagner; at least Figs. 1A-1C; paragraphs [0010] and [0023]; disclose wherein when the machine is powered down in a locked state, the system determines whether the quality control information input by the operator is acceptable and allows for the machine to be powered up or if it is unacceptable, preventing the machine from starting up).
Wagner appears to be silent on; “…a plurality of machines…”;
receiving information indicative of quality standards specific to each of the plurality of manufacturing machines; 
receiving a request from the manufacturing machine for information indicative of a quality standard specific to the manufacturing machine at a time when the manufacturing machine is in an initial locked state; and 
However, Coopman teaches; receiving information indicative of quality standards specific to each of the plurality of manufacturing machines; (Coopman; at least paragraphs [0019]-[0021]; disclose receiving information indicative of a quality standard specific to a machine)
receiving a request from the manufacturing machine for information indicative of a quality standard specific to the manufacturing machine at a time when the manufacturing machine is in an initial locked state; and (Coopman; at least paragraphs [0019]-[0021]; disclose receiving information indicative of a quality standard specific to a machine and wherein Wagner teaches the machine being in an initial locked state as rejected above)
Wagner and Coopman are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of comparing quality control data to a standard as taught by Coopman with the known system of a machine inspection and control system as taught by Wagner to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to determine any faults that might disrupt sufficient operation of a machine as taught by Coopman (paragraph [0006]).
Wagner and Coopman appear to be silent on; “…a plurality of machines…”;
However, Hsieh teaches; (at least column 3, lines 21) a system for monitoring a plurality of manufacturing machines.
Wagner, Coopman, and Hsieh are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of monitoring a plurality of manufacturing machines as taught by Hsieh with the known system of a machine inspection and control system as taught by Wagner and Coopman to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to automatically calibrate manufacturing machines in order to prevent product defects and increase production yield as taught by Hsieh (column 3, lines 11-13).

Regarding Claim 18; the combination of Wagner, Coopman, and Hsieh further teach; The non-transitory computer-readable storage medium of claim 17 wherein the method further comprises: comparing at least some of the quality control information to at least some of the quality standards specific to the plurality manufacturing machines; (Coopman; at least paragraphs [0019]-[0022]; disclose wherein the quality control images are compared to the quality standard images specific to a machine)
determining whether the at least some of the quality control information meets the at least some of the quality standards specific to the plurality manufacturing machines to produce compliance information, wherein the manufacturing machine is in the initial locked state before, and continues to be in the initial locked state during, the comparing at least some of the quality control information to at least some of the quality standards and the determining whether the at least some of the quality control information meets the at least some of the quality standards. (Coopman; at least paragraphs [0004] and [0019]-[0022]; disclose wherein the system determines whether the quality control information meets some of the quality standards to a specific machine and wherein Wagner is utilized to teach a machine in an initial locked state before and during a quality standard acquisition and comparison procedure and wherein Hsieh is utilized to teach a plurality of machines).

Regarding Claim 19; the combination of Wagner, Coopman, and Hsieh further teach; The non-transitory computer-readable storage medium of claim 18 wherein the method further comprises: receiving a request for the compliance information; and in response to receiving the request for the compliance information, providing at least some of the compliance information. (Coopman; at least paragraphs [0019]-[0022]; disclose wherein the system requests and receives compliance information (i.e. the quality standard information)).

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US PGPUB 20020138232) in view of Coopman (US PGPUB 20090169091) in view of Hsieh (US Patent 6,766,208) in further view of McCaherty (US PGPUB 20020161502).

Regarding Claim 20; the combination of Wagner, Coopman, and Hsieh further teach; The non-transitory computer-readable storage medium of claim 19 wherein the request for the compliance information (Coopman; at least paragraphs [0019]-[0022] disclose wherein a request for compliance information is processed)
The combination of Wagner, Coopman, and Hsieh appear to be silent on; “…is from another manufacturing machine of the plurality of manufacturing machines.”
However, McCaherty teaches; (at least paragraphs [0009], [0048], and [0054]) disclose a system and method of analyzing compliance information from one or more machines.
Wagner, Coopman, Hsieh, and McCaherty are analogous art because they are from the same field of endeavor or similar problem solving area, of machine inspection and quality control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the known method of comparing compliance information from another machine as taught by McCaherty with the known system of a machine inspection and control system as taught by Wagner, Coopman, and Hsieh to achieve the known result of efficient enabling and disabling operation of a machine. One would be motivated to combine the cited references in order to monitor compliance trends in order to reduce non-compliance as taught by McCaherty (paragraph [0061]).

Regarding Claim 21; the combination of Wagner, Coopman, Hsieh, and McCaherty further teach; The non-transitory computer-readable storage medium of claim 20 wherein the request for the providing at least some of the compliance information (Coopman; at least paragraphs [0019]-[0022]; disclose providing compliance information to a machine) includes providing at least some of the compliance information to the other manufacturing machine (McCaherty; at least paragraphs [0009], 0048], and [0054]; disclose a method for analyzing compliance information of one or more machines) to enable the other manufacturing machine to decide whether to enable operation of the other manufacturing machine based on the at least some of the compliance information, (Coopman; at least paragraphs [0025]-[0026]; disclose where enablement of a machine is decided based on received quality control data) wherein the other manufacturing machine is in an initial locked state before, and continues to be in the initial locked state during, the deciding whether to enable operation of the other manufacturing machine. (Wagner; at least paragraph [0010] and [0035]; disclose wherein the machines are in an initial locked state before and during the period in which the quality control information is analyzed and a decision is made as to enable operation of the machine).

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 

In particular, the applicant argues the following:
The reference of Coopman fails to explicitly teach, “the quality control information is provided by a device located at a premises different from the machine.”
The reference of Wagner fails to explicitly teach; “in response to receiving the request for quality control information regarding the manufacturing machine, providing the requested quality control information regarding the manufacturing machine to the manufacturing machine” and “receiving a request from a manufacturing machine…for quality control information regarding the manufacturing machine.”

With regards to the first argument, the office believes that maybe there is a difference of interpretation of the term premises with respect to the current rejection. Review of the present specification does not provide a specific definition so the office relies upon reference to Merriam-Webster which refers to premise as being, “a building or part of a building usually with is appurtenances”, that is, a different parts of a building can be considered different premises. The office has included paragraphs [0014]-[0015] which disclose the sensor which is utilized to gather the quality control information and send that quality control information to a controller. Paragraph [0019] establishes that these are not physically connected to the machine in that information is relayed via wireless communication and as such it is implicit that the controller receiving the quality control information is located at a different premises from the manufacturing machine itself. 

	With regards to the second argument, the limitations require that a request is made for receiving quality control information from a machine and in response providing input regarding the requested information. With respect to the Wagner reference, and in particular, Figs. 1A-1C and paragraph [0023], the office believes these limitations are sufficiently taught. With respect to the first limitation, and reference to Fig. 1A, paragraph [0023], after expiration of a timer associated with the machine, the machine provides a request regarding quality control information with respect to operation of the machine. In response, and with respect to the second limitation, a user is presented the request, and in response, the user provides the requested information regarding the requested quality control information inquired by the machine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pearson et al. (US PGPUB 20060276932): disclose a system and method for providing lock out control of a manufacturing device and also for providing lock in functionality when the quality error is corrected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117